In a coram nobis proceeding, defendant appeals (1) from an order of the Supreme Court, Kings County, dated May 28, 1969, which denied the application without a hearing, and, (2) as limited by his brief, from so much of an order of the same court, dated August 28, 1969, as, on reargument, adhered to the original decision. Appeal from order dated May 28, 1969 dismissed as academic. That order was superseded by the order dated August 28, 1969. Order dated August 28, 1969 affirmed insofar as appealed from. We have examined the record of defendant’s trial with reference to the testimony of Detective Modesto and find that he did not testify to the confession of an alleged “ buddy ” as claimed by defendant. Munder, Acting P. J., Martuscello, Shapiro, Brennan and Benjamin, JJ., concur.